UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7644


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROOSEVELT SPANN, JR., a/k/a Russell Rice, Jr., a/k/a Peachy,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:06-cr-00179-RDB-1)


Submitted: March 29, 2022                                         Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roosevelt Spann, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roosevelt Spann, Jr., appeals the district court’s order denying his motions for

compassionate release and for home confinement. We have reviewed the record on appeal

and conclude that the district court did not abuse its discretion in denying Spann’s motions.

See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (providing standard), cert. denied,

142 S. Ct. 383 (2021). Accordingly, we affirm the district court’s order. United States v.

Spann, No. 1:06-cr-00179-RDB-1 (D. Md. Nov. 9, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2